DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This communication is responsive to the application filed on December 30, 2020.  Claims 2-21 are pending at the time of examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/25/21; 7/19/21 and 4/7/22 were considered by the examiner. See attached PTO-form 1449.

Prior arts Made of Record
Park et al. (US Patent No. 8,166,029) discloses a method comprising receiving a search query to generate a search result of one or more media items and providing a personalized search rank of the one or more media items on the basis of a user profile and an item relevance for a given media item with regard to the query metadata associated with the search result is identified and used to identify at least one related media item. The at least one related media item is ranked on the basis of the user profile and the metadata (abstract).
Hannum et al. US Patent No 9,948,989) discloses an interactive media content listing search system is herein disclosed which provides for enhanced interactive access of media content listings contained within an media content display system. Enhanced searching for available media contents is enabled by a plurality of user configurable attributes, which defines characteristics of media content that may be similar to the user's tastes. The plurality of user configurable attributes may be logically combined during the search operation using “AND” and/or “OR” boolean operators. Additionally, means are provided to allow recursive searches of available media content listings in an easy manner such that the results may be more finely tailored to suit the user's tastes.
	Prior art issued to Fellenstein at al. (US Patent No. 7,467,398) discloses an 
apparatus and method for allowing a user to search for specific content across 
many television channels in order to locate desirable television shows related 
to the searched content. In addition, Fellenstein further discloses that upon entry of the search terms, the logical unit will compare the entered term with those available keywords stored in each buffer.  Lexical parsing associates terms which may differ from plural to singular forms, or in tense.  Additionally, synonym comparisons may be made.  The logical unit will return a list of matches for the search criteria and allow the user the option of going directly to the television program.  The logical unit also evaluates each returned item for its relevancy to the keywords.  When not in use, the 
logical unit maintains a quiescent but monitoring state permitting continuous 
creation of lexical buffers.  The continuous creation of lexical buffers permits the user who turns the television on to immediately have such search terms available (col. 2, lines 28-40).
		Prior art of made of record publication to Seide et al (US 2007/0244902) discloses the system for both Internet video search and television-type viewing experience have been combined.  A user may use a remote control to enter search terms on a television monitor.  A search engine may then search for video files accessible on the Internet that correspond to the search terms.  Indicators of 
relevant search results may then be shown on the television monitor, enabling 
the user to select one to play.  This enables the user to search for and view Internet video content in a television-like experience.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 2-21 are allowed.
The prior art of record fails to teach or fairly suggest tracking viewer interactions of a plurality of viewers with media content to develop a popularity rating, the viewer interactions including media content choices of a viewer who initiates the search request; and ranking the plurality of relevant media content based on the popularity rating, the popularity rating based at least in part on the media content choices of the viewer, together with all other claim elements as recited in independent claim 2 and substantially similar to independent claims 9 and 16.
Thus, prior art of record neither anticipates, nor obvious the combination of the claimed invention in light of the specification.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBBIE M LE whose telephone number is (571)272-4111. The examiner can normally be reached 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEBBIE M LE/Primary Examiner, Art Unit 2168                                                                                                                                                                                                        July 28, 2022